IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Irma Smith,                                      :
                               Petitioner        :
                                                 :
                v.                               :    No. 2710 C.D. 2015
                                                 :    Submitted: June 10, 2016
Workers' Compensation Appeal                     :
Board (HealthSouth of                            :
Mechanicsburg, Inc.),                            :
                       Respondent                :

BEFORE:         HONORABLE ROBERT SIMPSON, Judge
                HONORABLE ANNE E. COVEY, Judge
                HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE SIMPSON                                 FILED: August 5, 2016

                Irma Smith (Claimant), representing herself, challenges an order of the
Workers’ Compensation Appeal Board (Board) that affirmed a Workers’
Compensation Judge’s (WCJ) decision denying her claim and penalty petitions.1
Claimant’s uncounseled brief presents no clear cognizable issue. Because the record
supports the WCJ’s factual findings and the WCJ’s decision comports with the law,
we affirm.


                Claimant worked as a nurse for HealthSouth of Mechanicsburg, Inc.
(Employer). In November 2012, she sustained an injury when she slipped and fell on
a wet floor.         Employer subsequently issued a medical-only notice of temporary



      1
          Claimant offers no assertions regarding the denial of her penalty petition.
compensation payable (NTCP) acknowledging a “lumbar/knee” sprain. Certified
Record, Notice of Temporary Compensation Payable, 12/20/13.


            Thereafter, Claimant, through counsel, filed a claim petition alleging a
low back injury. Claimant sought payment of total disability benefits, medical bills
and counsel fees. Employer filed an answer denying the allegations and asserting
various defenses. Claimant subsequently filed a penalty petition, alleging Employer
did not accept or deny her claim. Employer denied the allegations. Hearings ensued
before a WCJ.


            Before the WCJ, Claimant testified that on November 9, 2012, she
slipped and fell while working for Employer, landing on the right side of her lower
back. She was placed on light duty work, which she continued to perform until she
underwent surgery in March 2013. Claimant initially treated at Concentra, but she
was eventually referred to Dr. Brett Himmelwright, D.O. (Claimant’s Physician),
who performed surgery in March 2013.         “On direct examination, Claimant was
somewhat vague as to how she came about being referred to [Claimant’s Physician],
testifying, ‘When I saw him it was just as a referral for something else from another
doctor.’” WCJ’s Op., 6/26/14, Finding of Fact (F.F.) No. 6.


            In August 2013, Claimant was released to her pre-injury position without
restrictions. However, she was again removed from work in September 2013 because
of ongoing back symptoms. Claimant acknowledged she experienced some back pain
prior to the work injury, but she stated she was able to manage it. Claimant also
confirmed she underwent physical therapy for her back before the work injury, but



                                         2
she could not remember when she last did so. Claimant also received injections for
her back before the work injury, but again she could not remember when she received
the injections.   Claimant testified she has “good days and bad days” and still
experiences problems after surgery. F.F. No. 9.


             When confronted with medical records on cross-examination, Claimant
would not confirm or deny whether she treated for back pain intermittently since the
1990s. Claimant could not recall any treatment she received in the 1990s, nor did she
recall subsequent treatment with various providers. She did not recall experiencing
any low back pain in 2009, despite admittedly undergoing an MRI of the lumbar
spine at that time and receiving physical therapy and epidural injections.


             In addition, Claimant admitted she began treating with Dr. Michael
Lupinacci in 2012. She could not recall the exact dates of treatment, but she admitted
treating with him on several occasions. Claimant denied reporting to Dr. Lupinacci
that she had a significant recurrence of her low back pain and that in 2012 her back
pain was a “ten out of ten.” F.F. No. 13. She also denied telling Dr. Lupinacci that
she experienced worsening low back pain just six weeks before the work injury.
Claimant confirmed she underwent an MRI of her lumbar spine in October 2012 and
was subsequently referred to her Physician.         However, “Claimant was vague
regarding the nature of this consultation … stating that she did not believe it to be a
surgical consultation, but rather just to see ‘what other options were available.’” F.F.
No. 14.




                                           3
            In support of her claim petition, Claimant presented the deposition
testimony of her Physician, who is board-certified in orthopedic surgery. Claimant’s
Physician examined Claimant two weeks after her work injury. However, this
appointment was scheduled before Claimant’s work injury.          When Claimant’s
Physician obtained a history from Claimant, she did not mention her work injury.
However, she did explain she experienced back and leg pain for a period, with her
symptoms progressively worsening.      Claimant’s Physician had no knowledge of
Claimant’s work injury when he recommended surgery. Claimant indicated she
wished to proceed with surgery, but she wanted to delay it until she had additional
time “banked at work.” F.F. No. 17. Claimant returned to her Physician in January
2013 and indicated she wished to proceed with surgery. At that time, Claimant first
mentioned the work injury.


            In March 2013, Claimant’s Physician performed surgery in the nature of
a lumbar decompression and instrumented fusion at L4 through S1. He released
Claimant to return to work without restrictions in August 2013.        However, he
imposed significant work restrictions in September 2013 because Claimant
complained of a recurrence of back pain. Ultimately, Claimant’s Physician opined
Claimant sustained an acute exacerbation of degenerative disc disease of the lumbar
spine as a result of her November 9, 2012 work injury. He further opined the fusion
procedure he performed was related to the work injury because it was his
understanding that Claimant was able to manage her symptoms and work without
difficulty prior to the work injury. Claimant’s Physician was not aware Claimant was
referred to him for a surgical consultation in October 2012, less than a month before
the work injury.



                                         4
            In opposition, Employer presented the deposition testimony of
Christopher Wagener, M.D. (Employer’s Physician), who is also board certified in
orthopedic surgery.    Employer’s Physician performed an independent medical
examination of Claimant in July 2013. He reviewed extensive medical records as
well as an October 2012 MRI of Claimant’s lumbar spine. From his review of the
medical records, Employer’s Physician opined it was clear Claimant had a
longstanding history of low back pain. A 2009 MRI of Claimant’s lumbar spine
revealed degenerative joint disease of the facet joints, or spondylolisthesis, with L5
nerve root compromise.      Employer’s Physician opined this was a progressive
condition that would result in the waxing and waning of symptoms over time. His
review of Dr. Lupinacci’s notes of treatment prior to the November 2012 work injury
indicated Claimant had increased low back pain with radiating pain into her left leg.
Dr. Lupinacci’s notes also indicated Claimant’s symptoms became difficult for her to
manage.


            Employer’s     Physician    diagnosed     Claimant    with    pre-existing
degenerative disease, including spondylolisthesis at L4-5 and L5-S1. He did not
believe Claimant materially aggravated her pre-existing condition as a result of the
November 2012 work injury.       He further opined the fusion surgery Claimant’s
Physician performed was not related to the work injury, and the work injury did not
cause Claimant to undergo the procedure sooner than expected.


            Employer presented its Physician’s testimony a second time to address
Claimant’s Physician’s testimony and the NTCP Employer issued. At that time,
Employer’s Physician opined that, based on the mechanism of injury, Claimant’s



                                          5
November 2012 work injury consisted of a lumbar strain.          He further opined
Claimant fully recovered from the work injury as of the date of his examination.
Employer’s Physician disagreed with Claimant’s Physician’s opinion that the fusion
procedure was related to Claimant’s work injury; rather, Employer’s Physician
opined it addressed Claimant’s degenerative condition. In support, he noted Claimant
had a 10 out of 10 pain rating before the work injury. He further noted x-rays taken
before the work injury were identical to x-rays taken after the work injury.
Employer’s Physician also opined there was nothing in any diagnostic studies or
physical examination findings to suggest Claimant suffered a material aggravation of
her pre-existing condition as a result of the work injury.


             Ultimately, the WCJ credited Claimant’s testimony regarding her
symptoms; however, he found Claimant’s testimony was not determinative as to
causation. On that issue, the WCJ credited the opinions of Employer’s Physician
over those of Claimant’s Physician. Thus, the WCJ found Claimant’s work injury did
not include an aggravation of her pre-existing condition. Additionally, the WCJ
found Claimant’s work injury did not cause her to undergo the spinal fusion surgery.
Rather, the WCJ determined Claimant’s work injury was limited to a “lumbar strain”
from which she fully recovered as of July 18, 2013, the date of Employer’s
Physician’s examination. F.F. No. 53. Thus, in his order, the WCJ terminated
benefits for the November 9, 2012 work injury as of July 18, 2013, and he denied
Claimant’s claim and penalty petitions. Claimant appealed to the Board.




                                            6
                On appeal, the Board affirmed. Claimant now petitions for review to
this Court.2


                From our review of Claimant’s uncounseled brief, it is difficult to
discern any developed, cognizable issue.3               See Pet’r’s Br. at 5, 6.           It appears

       2
         Our review is limited to determining whether the WCJ’s findings of fact were supported by
substantial evidence, whether an error of law was committed or whether constitutional rights were
violated. Phoenixville Hosp. v. Workers’ Comp. Appeal Bd. (Shoap), 81 A.3d 830 (Pa. 2013).
       3
           Claimant’s brief has no Argument section. In her Summary of Argument, she states:

                I feel that [Employer’s Physician’s] testimony was a major factor in the
                decision of this case. I feel that was not fair. He did review my medical
                history but his opinions were just that his opinions. He made it appear that
                my back was a lot worse than it really was before the work injury. His [sic]
                did change some of his testimony after [Claimant’s Physician] gave his
                testimony. His medical examination took place four months after my
                surgery. I feel that actions [sic] should speak for itself [sic]. How long I
                worked and performed my job without restrictions or missed any time off
                with my back condition [sic]. No one at [Employer’s place of business] was
                aware I had a back problem until after I fell and told them about it. Sure I had
                some pain but I was always able manage it until I fell. [Claimant’s Physician]
                was the first doctor to ever suggest back surgery to me in all the years I have
                had a back condition. But isn’t that what surgeons do suggest surgery[?]
                Everyone is different. Doctors can make suggestions about what a patient
                should do[,] but the patient has to what is best for them. I was not going to
                have something I did not want or need. Working as a nurse I have been
                around so many people who have had back surgery and it made the situation
                worse not better. I was doing a good job of managing the pain I was having.
                That was one of the reason [sic] I was not going to ever have surgery. It was
                not until I fell and had problems was light duty causing my pain to become so
                severe that I even considered surgery. All I am asking is you review all the
                facts not just [Employer’s Physician’s] testimony[.]

Pet’r’s Br. at 5. After her Summary of Argument, Claimant purports to set forth eight questions
presented. Id. at 6. However, she offers no argument that corresponds to those issues. Id.
Additionally, the eight purported issues set forth no cognizable issue on appeal. See, e.g., id. (“On
page 2-It stated I was initially treated at Concentra then referred to [Claimant’s Physician]. Why
did I need to [sic] another doctor for just a simple lumbar sprain?”; “On page 3-It stated that I saw
[Claimant’s Physician] on November 21,2012 [sic] and I did not mention a work injury. Why
(Footnote continued on next page…)

                                                   7
Claimant’s primary contention is that, in denying her claim petition, the WCJ erred in
relying on the testimony of Employer’s Physician. Id. at 5.


                It is solely for the WCJ, as fact-finder, to assess credibility and resolve
evidentiary conflicts. Edwards v. Workers’ Comp. Appeal Bd. (Epicure Home Care,
Inc.), 134 A.3d 1156 (Pa. Cmwlth. 2016). Thus, the WCJ may reject the testimony of
any witness, in whole or in part, including that of a medical witness. Id. Further, this
Court views the evidence in a light most favorable to the party who prevailed before
the WCJ. Id. Additionally, we draw all reasonable inferences deducible from the
evidence in support of the WCJ’s decision in favor of the prevailing party. Id. It
does not matter if there is record evidence that supports findings contrary to those
made by the WCJ; the pertinent inquiry is whether the evidence supports the WCJ’s
findings. Id.


                Further, in a claim petition proceeding, the claimant bears the burden of
proving all elements necessary to support a WCJ’s award of compensation. Rite Aid
Corp. v. Workers’ Comp. Appeal Bd. (Bennett), 709 A.2d 447 (Pa. Cmwlth. 1998).
Thus, where a claimant seeks ongoing benefits, she bears the burden of proving she
suffered an injury while in the course of her employment and she remains disabled
because of that injury. Scott v. Workers’ Comp. Appeal Bd. (Ames True Temper,
Inc.), 957 A.2d 800 (Pa. Cmwlth. 2008).               “Where there is no obvious causal

(continued…)

would I need to mention it if I was already being treated by Dr. Warner at Concentra for it?”; “On
page3-It stated I did not remember treatments I received in the 1990s. Why was I asked about
treatments over five or more years and be expected to remember exact treatments,Dates,Times
[sic]?”).



                                                8
connection between the injury and the alleged work-related cause,” the claimant must
establish the causal connection by unequivocal medical evidence in order to recover.
Rocco v. Workers’ Comp. Appeal Bd. (Parkside Realty Constr.), 725 A.2d 239, 243
(Pa. Cmwlth. 1999).


            Here, in denying Claimant’s claim petition, the WCJ credited the
testimony of Employer’s Physician over that of Claimant’s Physician. In so doing,
the WCJ made the following detailed findings (with emphasis added):

            27. [Employer’s Physician] performed an independent medical
            examination on July 18, 2013.        In conjunction with his
            examination, [Employer’s Physician] reviewed extensive medical
            records … that pre-dated the work injury, as well as many other
            records dating back to 2003. He also personally reviewed the
            lumbar spine MRI of October 8, 2012. [Employer’s Physician]
            also secured a history from [Claimant] in conjunction with his
            examination, discussing with [Claimant] her work injury and
            subsequent medical treatment.

            28. Based on his review of the prior medical records,
            [Employer’s Physician] explained that it was clear [Claimant] had
            a longstanding history of low back pain. He noted [Claimant]
            underwent an MRI of the lumbar spine in 2009, which revealed
            degenerative joint disease of the facet joints, or spondylolisthesis,
            with L5 nerve root compromise. [Employer’s Physician] was
            detailed in discussing the findings on this MRI, explaining that
            this MRI revealed [Claimant] had ‘substantial arthritis at L4-5 and
            L5-S1 with spondylolisthesis, or a forward slippage of the
            vertebrae.’ [Employer’s Physician] explained that this is a
            progressive condition that will result in waxing and waning
            symptoms over time. Of note, [Employer’s Physician] also
            discussed a pain diagram completed by [Claimant] in 2009. It was
            identical to the diagram completed by [Claimant] on July 18,
            2013.

                                          ****



                                          9
36. Based on the history he received from [Claimant], his
review of medical records, and his findings on physical
examination, [Employer’s Physician] diagnosed Claimant with
suffering from pre-existing degenerative disease, including
spondylolisthesis at L4-5 and L5-S1. He did not believe,
however, that Claimant materially aggravated her pre-existing
condition as a result of the November 9, 2012 work injury.

37. To support this opinion, [Employer’s Physician] noted
Claimant was having the same symptoms both before and after the
fall. He also noted that the records of Dr. Lupinacci revealed
Claimant was having a difficult time managing her symptoms,
particularly at work. In fact, due to [Claimant’s] significant
ongoing symptoms, which Claimant rated at times a ten out of ten,
Claimant was referred for a surgical consultation with [Claimant’s
Physician] even prior to the work injury.

38. [Employer’s Physician] further referenced the October 8,
2012 MRI which pre-dated the work injury by approximately one
month, and clearly identified advanced spondylolisthesis which,
when taken in conjunction with Claimant’s clear-cut and
longstanding history of complaints, required surgery.          He
explained that the fusion performed in March of 2013, was not
related to the work injury, nor did the work injury cause Claimant
to undergo this procedure sooner than expected.

39. In this regard, [Employer’s Physician] again reiterated that
Claimant, based on her significant ongoing complaints and
significant findings on the MRI, was discussing surgical options
even prior to the work injury. [Employer’s Physician] did not
believe this surgery, and subsequent period of disability, was in
any way related to Claimant’s work injury of November 9, 2012.
All of [Employer’s Physician’s] opinions were rendered within a
reasonable degree of medical certainty.

                             ****

41. [Employer’s Physician] explained that Claimant’s work
injury of November 9, 2012, consisted of a lumbar strain. He
explained this was a complete and accurate diagnosis for
Claimant’s work injury, based on the mechanism of injury, as well
as his review of the medical records and diagnostic studies. He


                            10
testified that Claimant had fully recovered from the work injury as
of the date of his examination. …

42. [Employer’s Physician] reviewed the testimony of
[Claimant’s Physician] and disagreed with his opinion that the
fusion procedure performed in March of 2013 was related to
[Claimant’s] work injury. [Employer’s Physician] noted that the
procedure was performed to address [Claimant’s] longstanding
degenerative condition, which was affecting her ability to work
and manage her symptoms prior to the work injury, as clearly
revealed by the medical records. In this regard, [Employer’s
Physician] pointed out that [Claimant] had 10 out of 10 pain prior
to the work injury and specifically reported to Dr. Lupinacci just
weeks before the work injury that she was having difficulty
managing her symptoms.

43. [Employer’s Physician] also noted that the x-rays taken
before the work injury were identical to the x-rays taken after the
work injury. There is simply nothing in any of the diagnostic
studies or in the physical exam findings to suggest that Claimant
had sustained a material aggravation of her pre-existing condition.
[Employer’s Physician] also pointed out that Claimant was
referred to [Claimant’s Physician] before the work injury for a
surgical consultation for the ultimate surgery that she received.

44. The testimony of [Employer’s Physician] is found more
competent and credible than the testimony of [Claimant’s
Physician] for the following reasons.

45. [Claimant’s Physician] had not reviewed any of Claimant’s
past medical records. He was admittedly unaware of the fact that
Claimant, in the months preceding the work injury in 2012, had
rated her back pain and leg pain as 10 out of 10. He was also not
aware of the fact that Claimant reported to Dr. Lupinacci just
weeks before the work injury that her ‘symptoms have been
difficult for her to manage.’ It could not more clearly contradict
the opinions of [Claimant’s Physician], which were based on
Claimant’s ‘ability to manage her symptoms.’

46. Additionally, [Claimant’s Physician] was not even aware of
the fact that Claimant had been referred to him for a surgical
consultation one month prior to the work injury. It is unlikely that
a person who was capable of managing her symptoms would be

                             11
referred to a surgeon to discuss the possibility of undergoing an
invasive spinal fusion.

47. Claimant had a longstanding and clear cut history of back
pain that radiated into her lower extremity. She had undergone
conservative measures, including prescription medication,
physical therapy, and a series of epidural injections, without relief.
This was all clearly documented in the medical records, none of
which were reviewed by [Claimant’s Physician].

48. By October 10, 2012, Dr. Lupinacci had run out of
conservative options to treat Claimant’s progressing symptoms,
which were becoming increasingly difficult to manage. As
[Employer’s Physician] explained, based on her symptoms at that
time and the findings on the October 8, 2012 MRI, Claimant was a
surgical candidate in October 2012. This opinion is supported by
the fact that [Claimant’s Physician] recommended surgery for
Claimant prior to him even learning of Claimant’s work injury.

49. As outlined above, the single most important factor in the
instant litigation is the nature of Claimant’s symptoms prior to the
work injury. [Employer’s Physician’s] opinion are accepted as
competent, credible and persuasive because he is the medical
expert who demonstrated the strongest understanding as to
[Claimant’s] medical history, including her treatment and
symptoms leading up to November 9, 2012. [Claimant’s
Physician] had not reviewed any of [Claimant’s] past medical
records, nor had he reviewed any of the diagnostic studies that
pre-dated the work injury. Not having reviewed these records,
[Claimant’s Physician] lacked vitally important information that
he, himself, acknowledged was crucial to his opinions.

50. The testimony of [Employer’s Physician] makes clear that
[Claimant’s Physician] had a clear misunderstanding regarding …
Claimant’s ability to manage her symptoms and perform her work
duties in the weeks and months leading up to her work injury.
Indeed, [Employer’s Physician] had reviewed all of the medical
records in the instant matter. These records unequivocally state …
Claimant was not able to manage her symptoms and reveal she
was having difficulty performing her work duties. Lacking this
information, [Claimant’s Physician] simply cannot be found
credible in the instant matter regarding a causal connection
between Claimant’s work injury and her subsequent treatment.

                              12
               51. [Employer’s Physician], on the other hand, formed his
               opinions with a full and complete understanding of … Claimant’s
               history. He remained persuasive and unwavering throughout his
               testimony, detailing the nature of … Claimant’s degenerative
               condition and progressing symptoms. He was also detailed in
               describing the nature of … Claimant’s work injury, outlining the
               reasons for his opinion that Claimant’s work injury was limited to
               that of a ‘lumbar strain,’ from which she had fully recovered as of
               the date he examined her on July 18, 2013. Of most importance,
               however, is [Employer’s Physician’s] persuasive testimony that …
               Claimant’s work injury bears no causal relationship to …
               Claimant’s fusion and ongoing disability. As [Employer’s
               Physician] had the information necessary to form an opinion
               within a reasonable degree of medical certainty, his testimony is
               found to be more competent and credible than the testimony of
               [Claimant’s Physician].

F.F. Nos. 27-28, 36-39, 41-51. As such, the WCJ determined:

               Based upon the competent and credible evidence of record, it is
               found as a fact that Claimant’s work injury did not include an
               aggravation of her pre-existing condition. It is further found as a
               fact that Claimant’s work injury was not a cause of her undergoing
               spinal fusion surgery. [Claimant’s] work injury was limited to that
               of a ‘lumbar strain’, from which she fully recovered, consistent
               with the opinions of [Employer’s Physician], as of July 18, 2013.

F.F. No. 53.


               Employer’s Physician’s testimony amply supports the WCJ’s critical
findings. See C.R., Deposition of Christopher F. Wagener, Notes of Testimony
(N.T.), 11/25/13, at 14-35; Deposition of Christopher F. Wagener, N.T., 4/28/14, at 7-
12. In turn, these findings support the WCJ’s determination that Claimant suffered
only a lumbar sprain as a result of the November 9, 2012 work injury from which she
fully recovered as of July 18, 2013, the date of Employer’s Physician’s examination.




                                            13
               Further, the WCJ rejected Claimant’s Physician’s opinions that Claimant
suffered an acute exacerbation of the degenerative disc disease of the lumbar spine as
a result of the work injury and that the fusion procedure was related to that work
injury.    The WCJ did so because Claimant’s Physician lacked an accurate
understanding of Claimant’s medical history relating to her back. F.F. Nos. 45-47,
49-50.     Based on the WCJ’s decision to reject Claimant’s Physician’s opinion
testimony as to causation, Claimant could not meet the burden of proof on her claim
petition. Thus, no error is apparent in the WCJ’s denial of Claimant’s claim petition.


               Accordingly, we affirm.4




                                             ROBERT SIMPSON, Judge




       4
          To the extent Claimant questions the WCJ’s reasons for crediting the opinion testimony of
Employer’s Physician over that of Claimant’s Physician, we note, to constitute a reasoned decision
within the meaning of 422(a) of the Workers’ Compensation Act, Act of June 2, 1915, P.L. 736, as
amended, 77 P.S. §834, a WCJ’s decision must permit adequate appellate review. Dorsey v.
Workers’ Comp. Appeal Bd. (Crossing Const. Co.), 893 A.2d 191 (Pa. Cmwlth. 2006). Where
medical experts testify by deposition, a WCJ’s resolution of conflicting evidence must be supported
by more than a statement that one expert is deemed more credible than another. Id. “[S]ome
articulation of the actual objective basis for the credibility determination must be offered for the
decision to be a ‘reasoned’ one which facilitates effective appellate review.” Id. at 194-95 (citation
omitted).     There are countless objective factors that may support a WCJ’s credibility
determinations.
        Here, the WCJ adequately articulated the basis for crediting the testimony of Employer’s
Physician over that of Claimant’s Physician. More particularly, as set forth above, the WCJ’s
supported findings reveal Employer’s Physician had a significantly more thorough and accurate
understanding of Claimant’s medical history than Claimant’s Physician.



                                                 14
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Irma Smith,                             :
                         Petitioner     :
                                        :
              v.                        :   No. 2710 C.D. 2015
                                        :
Workers' Compensation Appeal            :
Board (HealthSouth of                   :
Mechanicsburg, Inc.),                   :
                       Respondent       :


                                      ORDER

              AND NOW, this 5th day of August, 2016, the order of the Workers’
Compensation Appeal Board is AFFIRMED.




                                       ROBERT SIMPSON, Judge